From an order directing a verdict in favor of the defendant, and the judgment entered thereon, in an action to recover damages for personal injuries, the plaintiff appeals. Judgment reversed on the law and the facts and a new trial granted, with costs to the appellant to abide the event. Upon the entire record a question of fact as to the negligence of the defendant and freedom from contributory negligence on the part of the plaintiff was clearly presented, and it was error for the trial court to direct a verdict. The appeal from the order is dismissed, without costs. No order is printed in the record. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.